Citation Nr: 0029859	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  96-18 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The case returns to the Board following a remand to the RO in 
December 1997.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Based on the evidence of record, application of the 
rating criteria for PTSD effective before November 7, 1996 
supports an increased disability rating for the veteran's 
service-connected PTSD.

3.  The veteran has been unemployed since November 1993.  
Medical evidence of record attributes his unemployability to 
the PTSD.  He has been divorced twice, currently lives with a 
female friend, and maintains contact with his mother and one 
child.  He has no other social or familial contacts.  He is 
prone to anger and violent thoughts or actions towards other 
people.     

4.  The veteran's PTSD is productive of total social and 
industrial impairment. 

CONCLUSIONS OF LAW

1.  The rating criteria for PTSD effective before November 7, 
1996 are more favorable to the veteran based on the evidence 
of record.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

2.  The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran submitted a claim for service connection for PTSD 
in July 1995.  He asserted that the disorder was manifested 
by social inadaptability, bouts of substance abuse, and loss 
of employment.  Private medical records submitted with the 
claim showed treatment in 1990 for depressive disorder and 
alcohol abuse and a hospitalization in 1993 for a drug and 
alcohol overdose.    

VA records showed that the veteran was hospitalized for about 
two weeks in August 1995 for detoxification.  He reported 
increased stress and somatic complaints, decreased 
concentration, racing thoughts, and decreased sleep after 
discontinuing his medications.  Mental status examination at 
admission revealed pressured speech, labile affect, and 
impaired thought processes, insight, and judgment.  The 
diagnoses at discharge were drug and alcohol abuse and rule 
out bipolar affective disorder.  The veteran was considered 
employable.     

The veteran underwent a VA psychiatric examination in August 
1995.  He reported that he had not worked for 22 months.  
Subjective complaints included racing thoughts, stress, sleep 
disturbance, dreams, a suicide attempt, and drug and alcohol 
abuse.  He had been prescribed a variety of medications.  He 
was divorced and lived with his mother and teenage son.  
Mental status examination was remarkable for fragmented 
speech, significantly pressured thought, hypomania, and 
changing moods.  The Axis I diagnosis was excitatory state 
not otherwise specified with hypomania.  The Axis II 
diagnosis was substance-dependent, psycho-thalamic, 
impulsive, and sociopathic personality traits.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
60.  The psychosocial stressors included chronic use and 
withdrawal of multiple substances.  

VA outpatient records included a January 1996 psychological 
evaluation.  He reported having flashbacks, nightmares, 
hypervigilance, sleep disturbance, and poor interpersonal 
relationships due to chronic anger and drug use.  The 
diagnosis was delayed, chronic PTSD and cocaine abuse in 
remission.  The evaluator assigned a GAF score of 50 and 
noted that the veteran was unemployable.    

The veteran was hospitalized at a VA facility for about one 
month in February and March 1996 for substance abuse 
treatment.  He related symptoms including increased anxiety, 
decreased sleep, intrusive thoughts, nightmares and 
flashbacks, increased startle reflex, and depression.  The 
veteran was twice divorced and had two children.  He had 
worked as a maintenance man intermittently since service, 
though he had not worked for 29 months.  Mental status 
examination at admission was negative.  Diagnoses at 
discharge included PTSD.         

In a May 1996 statement, a Vet Center counselor related that 
the veteran had been treated for PTSD since July 1995.  He 
assigned a GAF score of 40, representing the highest level of 
functioning over the treatment period.  The counselor 
indicated that the veteran had severely impaired social 
skills, minimal social support, and mistrust and 
disassociation from people.  He was unable to maintain 
employment due to irritability, angry outbursts, stress 
reactions, lack of concentrations, aggressive behavior, and 
insomnia, and chronic physical pain.  

During the May 1996 personal hearing, the veteran testified 
that he had been unemployed since November 1993.  He was 
fired because he screamed and yelled at people.  He had 
worked in maintenance there for 23 months.  He had previously 
worked odd jobs of no real duration.  He got that job because 
his second wife worked there.  They had divorced since that 
time.  The veteran spent his day driving around until he got 
tired.  He did not associate much with people.  Symptoms 
included nightmares and flashbacks, anxiety attacks, easy 
startle response, and problems with violence and fighting.  
The veteran lived with his son and his mother.  He did not 
associate with his former wives or other family members.   

In a May 1996 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating.  The veteran timely appealed that rating.    

In September 1996, the veteran testified at a personal 
hearing.  His testimony was essentially unchanged from the 
previous hearing.  He went to VA once and month and took 
medications for his PTSD.  He did not trust himself to be out 
in public.  He had stress and anxiety attacks and would hurt 
innocent people for no reason.  He had attacked and injured 
people.      

The veteran was afforded a VA psychiatric examination in 
October 1996.  The examiner noted that the veteran's 
presentation was similar to that shown in the August 1995 VA 
examination.  The veteran was currently living with a woman, 
though he returned to his mother if the relationship became 
problematic.  He continued to be unemployed.  He was 
currently involved in regular VA treatment that included 
medications.  Mental status examination was significant for 
some lack of attention to grooming and a rapid series of 
thoughts and emotions.  The diagnosis was excitational state 
not otherwise specified and PTSD by history.  The examiner 
related the majority of the veteran's symptoms to his history 
of drug and alcohol abuse, as well as some personality 
traits. 

VA outpatient records received in January 1997 generally 
showed intermittent medical and psychiatric treatment from 
November 1995 to December 1996.  

In January 1997, the veteran underwent a follow-up VA 
psychiatric examination.  Since the previous examination, he 
reported increased anxiety, severe sleep disturbance, and 
flashbacks.  He was on probation following arrests for drug 
use.  Examination was notable for loose and unorganized 
personality, likely due to medication, as well as blunted 
affect and some memory loss.  The Axis I diagnosis was 
therapeutic narcotics intoxication and PTSD by history.  The 
examiner assigned a GAF score of 40.  He commented that the 
veteran appeared completely unable to work outside of, or 
perhaps even in, a sheltered workshop.

The veteran submitted an April 1997 rehabilitation evaluation 
and employability assessment completed by Elaine M. Tripi, 
Ph.D.  Dr. Tripi discussed the veteran's work, treatment, and 
personal history and reviewed various VA adjudication and 
medical reports.  She stated that the veteran had difficulty 
maintaining employment due to PTSD symptomatology, resulting 
in difficulty dealing with co-workers and supervisors.  He 
had self-medicated with drugs and alcohol.  He also reported 
a numbing of emotions, difficulty with intimacy, poor 
concentration, and difficulty sleeping.  Dr. Tripi concluded 
that the veteran was unable to sustain substantial, gainful 
work activity at any exertional or skill level based on his 
work history, education, and current medical restrictions.  
She assigned a GAF score of 40.  

In August 1997, the veteran testified at a Travel Board 
hearing.  This testimony was largely unchanged from prior 
hearings.  The veteran had attempted to work about two months 
before the hearing, but got into a fight with a co-worker and 
was fired.  He spent most of his day watching television.  
The veteran indicated that he had stopped getting therapy for 
PTSD, though he continued to take his remaining medication.  
He continued to use drugs and alcohol when he was in physical 
pain.  The veteran had problems with anger and violent 
thoughts towards other people.   

Pursuant to the Board's remand, the RO requested the 
veteran's medical records from the VA facility in Grand 
Rapids.  That office indicated that it had no records on file 
for the veteran.  Records from the VA medical center in Allen 
Park dated from December 1996 to September 1997 were negative 
for psychiatric treatment.  

Also pursuant to the Board's remand, the veteran was afforded 
a VA psychiatric examination in May 1998.  His subjective 
complaints, personal history, and work history were 
essentially unchanged.  Mental status examination revealed 
mild motor agitation, constricted and increasingly intense 
affect, and irritable and labile mood with spontaneous 
crying.  Otherwise, the veteran was alert, had good hygiene 
and grooming, and demonstrated normal speech without formal 
thought disorder, intact cognition.  There was no psychosis 
or suicidal or homicidal ideation.  The diagnosis was chronic 
PTSD and alcohol dependence with episodes of binge drinking.  
The examiner assigned a GAF score of 55 to 60, which was 
indicative of moderate symptoms or moderate difficulty in 
social and occupational functioning.  He commented that the 
veteran's difficulty in getting along with people and his 
intense anger contributed to his inability to hold a job and 
to have good social functioning.   

In a July 1998 follow up to her previous report, Dr. Tripi 
indicated that the veteran's work and personal situations, as 
well as her opinion as to the veteran's unemployability and 
level of functioning, were essentially unchanged.  He had 
stopped his VA therapy and medications.  He drank alcohol but 
did not do drugs.         

In October 1998, the RO received the veteran's complete 
records from the Social Security Administration (SSA).  In a 
June 1998 decision, the SSA awarded the veteran supplemental 
security income (SSI) based on disability existing from May 
1996 due to psychiatric and physical disorders.  The decision 
specified that the veteran's PTSD resulted in an inability to 
maintain meaningful social relations or sustain substantial 
gainful activity at any exertional or skill level.  The 
associated medical evidence included VA treatment records as 
well as several private reports.  

In July 1999 addendum to the May 1998 VA examination, the 
examiner offered no change in his assessment after reviewing 
the evidence received since the exam.        

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is evaluated as 30 percent disabling under 
Diagnostic Code (Code) 9411.  During the pendency of the 
veteran's appeal, VA promulgated new regulations amending the 
rating criteria for mental disorders, effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to November 
7, 1996, the Board may apply only the previous version of the 
rating criteria.  As of November 7, 1996, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.  

The Board notes that, in its March 1997 supplemental 
statement of the case, the RO applied both versions of the 
regulations in determining that no increase was warranted.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Under the previous version of the regulations, a 30 percent 
rating is assigned when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in reduced levels of initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment.  "Definite," as used here, should be construed 
to mean distinct, unambiguous, and moderately large in 
degree, more than moderate but less than rather large.  
VAOGCPREC 9-93.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is in order when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and when the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is assigned when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (in effect prior to 
November 7, 1996).   

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411 (1999).

In this case, the Board finds that the rating criteria in 
effect prior to November 7, 1996 are more favorable to the 
veteran in that application of those criteria supports 
entitlement to a 100 percent disability.  Specifically, the 
evidence shows that the veteran has been unemployed since 
November 1993.  Although there is evidence relating the bulk 
of the veteran's problems to a long history of drug and 
alcohol abuse, several medical reports, including the June 
1998 SSA decision, directly relate the veteran's 
unemployability in any occupation to his PTSD.  Demonstrable 
inability to obtain or retain employment is a satisfactory 
basis for a 100 percent rating under the previous version of 
the rating criteria.  Johnson v. Brown, 7 Vet. App. 95, 97 
(1994). In addition, the veteran denies any social or 
familial contact other than his mother and son and the female 
friend with whom he lives.  He is also prone to angry 
outbursts with violent thoughts and actions towards other 
people.  Resolving doubt in the veteran's favor, the Board 
finds that this evidence supports an award of a 100 percent 
disability rating for PTSD.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7 (1999); 38 C.F.R. § 4.132, Code 
9411 (1996).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 100 percent disability rating for PTSD 
is granted.




		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 11 -


- 11 -


